EXHIBIT 10.2

SUBLEASE AGREEMENT

THIS SUBLEASE (this “Sublease”) is made and entered into as of the 12th day of
February, 2009, by and between FAIR ISAAC CORPORATION, a Delaware corporation
(“Sublandlord”) and VOLCANO CORPORATION, a Delaware corporation (“Subtenant”).

RECITALS

A.    Kilroy Realty, L.P., a Delaware limited partnership, (“Prime Landlord”),
as landlord, and Sublandlord, as tenant, are parties to that certain Office
Lease dated February 14, 2003 attached hereto as Exhibit A (the “Prime Lease”),
covering certain leased premises containing approximately 129,752 rentable
square feet (the “Prime Lease Premises”) in the building commonly located at
3661 Valley Centre Drive, San Diego, California (the “Building”).

B.    Sublandlord desires to sublease a portion of the Prime Lease Premises to
Subtenant, and Subtenant desires to sublease the same from Sublandlord, on the
terms and conditions of this Sublease.

C.    Capitalized terms not otherwise defined in this Sublease shall have the
meanings set forth in the Prime Lease.

NOW, THEREFORE, Sublandlord and Subtenant agree as follows:

1.    Sublease; Personal Property; Parking.

1.1    Sublease. Sublandlord hereby leases to Subtenant, and Subtenant hereby
leases from Sublandlord the Sublease Premises (as defined in Section 2 below)
for the term and for the rent and on all other terms and conditions set forth
herein.

1.2    Personal Property. Sublandlord shall deliver the Sublease Premises to
Subtenant together with those items of personal property identified on Exhibit B
attached hereto (the “Personal Property”). During the Sublease Term (as defined
below) Subtenant shall have the right to use the Personal Property in their
“AS-IS” condition. Subtenant agrees to maintain the Personal Property in good
order and condition and surrender the Personal Property to Sublandlord in such
condition (reasonable wear and tear excepted) upon the expiration or sooner
termination of this Sublease. Sublandlord has made no representations or
warranties to Subtenant with regard to the condition of the Personal Property,
the suitability thereof for any particular purpose and Sublandlord shall have no
obligation to repair, replace or otherwise maintain the Personal Property during
the Sublease Term.

1.3    Parking. During the Sublease Term, Subtenant shall have the non-exclusive
right to use its pro rata share (i.e., 16.96%) of the parking spaces made
available to Sublandlord under Item 9 of the Basic Lease Information contained
in the Prime Lease, subject to the terms and provisions of the Prime Lease,
including, without limitation, Article 28. Subtenant acknowledges that the
parking spaces are non-reserved.

 

1



--------------------------------------------------------------------------------

1.4    Common Areas. Subtenant shall have the non-exclusive right, during
Building Hours, to use those common areas located on the first floor of the
Building as depicted as “shared space” on Exhibit C attached hereto, subject to
any reasonable rules and regulations as may be imposed by Sublandlord.

2.    Sublease Premises. The “Sublease Premises” shall be deemed to consist of:
(a) approximately 20,000 square feet of rentable space in the Prime Lease
Premises located on the 2nd floor of the Building (the “2nd Floor Sublease
Premises”) and (b) approximately 2,000 square feet of rentable space in the
Prime Lease Premises located on the 1st floor of the Building (the “1st Floor
Sublease Premises”) as shown on the floor plans attached hereto as Exhibit D.
Subtenant shall have no right to exercise any rights under the Prime Lease to
expand the Prime Lease Premises. Sublandlord shall deliver the 1st Floor
Sublease Premises to Subtenant upon receipt of the last of the following: (i) an
executed Sublease from Subtenant; (ii) the first months’ payment of Sublease
Base Rent and (iii) a fully executed Landlord Consent (as defined in Section 3
below). Sublandlord shall deliver the 2nd Floor Sublease Premises to Subtenant
on April 1, 2009. If any portion of the Sublease Premises is delivered after the
latest of the dates set forth hereinabove, then as of the Rent Commencement
Date, Subtenant shall only be obligated to pay Sublease Base Rent with respect
to that portion of the Sublease Premises which has been delivered to Subtenant.
Such amount shall be determined by multiplying the square footage of the portion
of the Sublease Premises that has been delivered to Subtenant by the rentable
square foot rate set forth in Section 5 below. Notwithstanding anything to the
contrary herein, the parties acknowledge and agree that the 2nd Floor Sublease
Premises does not include approximately 5,000 square feet of contiguous,
rentable square feet located on the 2nd floor of the Prime Lease Premises
(herein referred to as the “Excluded Sublease Premises”) as such area is
mutually agreed upon by the parties. Within sixty (60) days after the Sublease
Commencement Date, the parties shall meet to determine a mutually agreeable area
to serve as the Excluded Sublease Premises and Subtenant shall immediately
surrender any portion of the Excluded Sublease Premises that is occupied by
Subtenant. The Excluded Sublease Premises will not be occupied on a permanent
basis by Subtenant; provided that it will also not be taped off or otherwise
separately demised from the remainder of the Sublease Premises and Subtenant
will be permitted to walk through or otherwise pass through the Excluded
Sublease Premises to the extent required to access the remainder of the Sublease
Premises or as may be required for exiting requirements or other code compliance
or legal requirements. If the parties, acting in good faith, are unable to agree
upon the location of the Excluded Sublease Premises, the Excluded Sublease
Premises will be the area outlined on Exhibit F attached hereto.

3.    Term. The term of this Sublease (the “Sublease Term”) shall commence on
the date upon which Sublandlord delivers the 2nd Floor Sublease Premises to
Subtenant (the “Sublease Commencement Date”) and shall continue until July 30,
2010. Subtenant

 

2



--------------------------------------------------------------------------------

shall have no right to exercise any rights under the Prime Lease to extend the
term of the Prime Lease. Notwithstanding the foregoing, this Sublease shall not
be effective unless Prime Landlord consents in writing by executing a consent in
substantially the same form attached hereto as Exhibit E (the “Landlord
Consent”), which consent shall include Prime Landlord’s approval of Subtenant’s
intended use as set forth in Section 2.6 of the Landlord Consent.

4.    Use. Subtenant shall use the Sublease Premises only for general office
purposes, and for no other purposes, except as expressly permitted in the
consent executed by Prime Landlord. Subtenant’s use of the Sublease Premises
shall at all times conform to all applicable governmental laws, statutes,
ordinances, rules and regulations (collectively, “Laws”).

5.    Rent.

5.1.    Sublease Rent. Commencing on April 1, 2009 (the “Rent Commencement
Date”), and continuing on the first day of each month thereafter during the
Sublease Term, Subtenant shall pay to Sublandlord base rent equal to $2.50 per
rentable square foot of the Sublease Premises per month (the “Sublease Base
Rent”); provided, however, that Subtenant shall only be required to pay 50% of
the Sublease Base Rent during the period beginning on the Rent Commencement Date
and ending on December 31, 2009. Notwithstanding the foregoing, Subtenant agrees
to pay the Sublease Base Rent due for the month of April, 2009, upon the
execution of this Sublease by Subtenant. In addition to paying Sublease Base
Rent, commencing on the earlier of (a) the Rent Commencement Date and (b) the
date upon which Subtenant commences business operations within any portion of
the Sublease Premises, and continuing on a monthly basis during the remaining
Sublease Term, Subtenant shall pay as additional rent, the cost of electricity
furnished to the Sublease Premises. If the Sublease Premises are separately
metered, such amount shall be paid by Subtenant, prior to delinquency, directly
to the applicable utility provider. If the Sublease Premises are not separately
metered, Subtenant shall pay to Sublandlord, within twenty days following
written notice from Sublandlord, the share of electricity charges reasonably
attributable to the Sublease Premises, as reasonably determined by Sublandlord,
provided that the amount of Subtenant’s share of such monthly electricity
charges shall not exceed $.20 per rentable square foot of the Sublease Premises.
All rent due under this Sublease (hereinafter referred to as “Sublease Rent”)
shall be paid in advance and without notice, demand, deduction or offset (except
as provided in this Sublease) on the first day of each month during the Sublease
Term for which such Sublease Base Rent is payable. Sublease Base Rent for any
partial months shall be prorated on a per diem basis.

5.2.    Security. Contemporaneously with the execution of this Sublease,
Subtenant shall deliver to Sublandlord a security deposit equal to $55,000.00
(the “Security Deposit”). If Subtenant defaults in the performance of its
obligations, covenants and conditions under this Sublease, including without
limitation Subtenant’s obligation to remove any subtenant improvements if
required by this Sublease, Sublandlord may use the Security Deposit, or any
portion of it, to cure the default or to compensate Sublandlord for all damage
sustained by Sublandlord resulting from Subtenant’s default. If any of the
Security Deposit is so used, Subtenant shall

 

3



--------------------------------------------------------------------------------

deposit cash with Sublandlord in an amount sufficient to restore the Security
Deposit to the full amount stated above within five (5) days after Sublandlord
has demanded such replenishment. If Subtenant is not in default at the
expiration or termination of this Sublease, Sublandlord shall return the
Security Deposit (or such portion thereof as remains) to Subtenant within thirty
(30) days after expiration or termination of this Sublease subject to the
conditions that (a) Subtenant has surrendered possession of the Sublease
Premises to Sublandlord free of any subtenants or other persons claiming
possession or right to occupy the Sublease Premises and (b) Subtenant has
performed all of its obligations under this Sublease. Sublandlord may commingle
the Security Deposit with Sublandlord’s general and other funds and shall not be
required to pay interest on the Security Deposit. The use of the Security
Deposit by Sublandlord in the manner stated above shall not limit or restrict
Sublandlord from exercising any other rights or remedies provided to Sublandlord
under this Sublease or under law or equity if Subtenant defaults.

6.    Subtenant Improvements. Sublandlord shall deliver the Sublease Premises to
Subtenant in broom clean condition with all plumbing, electrical, mechanical and
lighting in good working order. Subject to the foregoing obligations on the part
of Sublandlord, Subtenant acknowledges that it has inspected the Sublease
Premises and agrees to accept the Sublease Premises in their “AS IS” condition.
Subtenant acknowledges that, except as provided in this Sublease, Sublandlord
has made no representations or warranties concerning the condition of the
Sublease Premises or their fitness for any particular use and Subtenant shall
rely solely on its own investigations and inspections to determine the
suitability of the Sublease Premises for its intended use. Except as provided in
this Sublease, any work necessary to prepare the Sublease Premises for
Subtenant’s occupancy shall be performed at Subtenant’s sole cost and expense.
All such work shall be done in a good and workmanlike manner, free of mechanics
liens and in accordance with all other provisions of the Prime Lease, including,
without limitation, those provisions of the Prime Lease requiring consent of
Prime Landlord, and with all Laws.

7.    Alterations.

7.1.    Subtenant shall not make or permit anyone to make any alterations,
decorations, additions or improvements, structural or otherwise (collectively,
“Subtenant Alterations”), in or to the Sublease Premises without the prior
written consent of Sublandlord, which consent may be withheld in Sublandlord’s
sole discretion, provided that Sublandlord will not unreasonably withhold its
consent if Prime Landlord consents to any proposed Subtenant Alterations by
Subtenant. Any Subtenant Alterations shall be made at Subtenant’s sole expense
and subject to the Prime Lease. As a condition precedent to consent of
Sublandlord hereunder, Sublandlord may require that any Subtenant Alterations be
removed at the end of the Sublease Term and that the Sublease Premises be
restored to the condition existing on the Sublease Commencement Date, unless
Prime Landlord agrees in writing that any Subtenant Alterations may remain upon
the Sublease Premises upon the expiration of the Prime Lease. Subtenant agrees
to obtain and deliver to

 

4



--------------------------------------------------------------------------------

Sublandlord such security against mechanic’s liens as Sublandlord shall
reasonably request. If any mechanic’s lien is filed against any part of the
Sublease Premises for work claimed to have been done for, or materials claimed
to have been furnished to, Subtenant, such mechanic’s lien shall be discharged
by Subtenant in accordance with all of the provisions of the Prime Lease but in
no event later than fifteen (15) days thereafter, at Subtenant’s sole cost and
expense, by the payment thereof or, with Prime Landlord’s approval, by bonding
around such liens in accordance with applicable law.

7.2.    All Subtenant Alterations made by Subtenant shall become the property of
Sublandlord upon expiration of the Sublease Term and shall remain upon and be
surrendered with the Sublease Premises as a part thereof without disturbance or
injury, except for any Subtenant Alterations that have been designated for
removal.

7.3.    Subtenant shall surrender the Sublease Premises to Sublandlord in good
condition and repair, reasonable wear and tear excepted.

8.    Prime Lease.

8.1.    This Sublease is subject and subordinate to the Prime Lease. It is the
intent of Subtenant and Sublandlord to incorporate the Prime Lease into this
Sublease by reference except as otherwise specifically provided herein.
Notwithstanding the foregoing sentence, Subtenant shall not be obligated to pay
the base rent or the Direct Expenses that are payable to Prime Landlord under
the Prime Lease; provided, however, Subtenant shall pay all other sums due to
Prime Landlord pursuant to the Prime Lease to the extent such sums are
applicable to utilities or services provided to the Sublease Premises (e.g.
after hours HVAC charges and related expenses).

8.2.    Except as otherwise expressly provided by the terms of this Sublease,
Subtenant agrees to be bound by and perform all the terms, provisions and
conditions to be performed by or applicable to Sublandlord under the Prime Lease
to the extent the same are applicable to the Sublease Premises or Subtenant’s
use of any portion of the Building, and for purposes of said limited
incorporation by reference of the Prime Lease, any references therein to
“Tenant” shall be deemed references to Subtenant. Sublandlord shall have the
benefit of all rights and remedies available to Prime Landlord under the Prime
Lease, including, but not limited to the right of re-entry. Subtenant shall
indemnify, defend and hold Sublandlord harmless from and against any loss or
damage occurring by reason of breach by Subtenant of the Prime Lease as
incorporated herein, including, without limitation (a) the cost of cure or loss
of Prime Lease; (b) any claims, damages, and expenses arising out of or relating
to any claim that the Sublease Premises were not surrendered in the condition
required by this Sublease and (c) any attorneys’ fees incurred in connection
with the foregoing.

8.3.    All references to “Landlord” in the Prime Lease shall be deemed to
continue to be references to Prime Landlord and Sublandlord shall have no
liability to Subtenant for Prime Landlord’s defaults. At Subtenant’s request,
Sublandlord shall request that Prime Landlord cure any default caused by Prime
Landlord.

 

5



--------------------------------------------------------------------------------

8.4.    Sublandlord represents and warrants that as of the date of this
Sublease, (i) the Prime Lease is in full force and effect; (ii) to the best of
Sublandlord’s actual knowledge there is no default by Prime Landlord or
Sublandlord under the Prime Lease; (iii) there are no circumstances which, given
notice or the passage of time or both, would constitute a default by Sublandlord
under the Prime Lease; and (iv) that Sublandlord has the full right, power and
authority to enter into this Sublease (subject to the consent of Prime
Landlord). During the Sublease Term, Sublandlord shall not voluntarily do, or
fail to do, anything which would constitute a default under the Prime Lease or
permit the Prime Lease to be surrendered, cancelled or terminated for any
reason, except in connection with a termination of this Sublease pursuant to
Section 14 or pursuant to an express right of termination under the Prime Lease
(such as casualty or condemnation).

9.    Assignment and Subletting. Subtenant shall not assign this Sublease in
whole or in part, or sublet all or any part of the Sublease Premises, or permit
occupancy of all or any part of the Sublease Premises under any arrangement by a
party other than Subtenant, without the prior written consent of Sublandlord,
which consent may be withheld in Sublandlord’s sole discretion, provided that
Sublandlord agrees not to unreasonably withhold its consent if Prime Landlord
consents to any transfer by Subtenant. Subtenant acknowledges that its right to
further sublease the Sublease Premises or assign this Sublease are subordinate
and subject to the terms of the Prime Lease, including without limitation those
provisions requiring the consent of Prime Landlord.

10.    Default; Performance by Sublandlord

10.1.    Default. The occurrence of any one or more of the following shall
constitute an “Event of Default” under this Sublease:

 

  a.

Subtenant shall fail to pay any rent or other sum due hereunder within five
(5) days after written notice from Sublandlord; provided however, Sublandlord
shall only be obligated to give two (2) notices per calendar year and once two
(2) notices have been given, if Subtenant thereafter fails to pay any amount due
under this Sublease, Subtenant shall be deemed to be in default if such payment
is not made within five (5) days of the date due;

 

  b.

Subtenant shall create or suffer a default under the Prime Lease under any
provision of the Prime Lease applicable to Subtenant or the Sublease Premises
and Subtenant shall not cure such default at least five (5) days prior to the
expiration of any applicable cure period with respect to such default under the
Prime Lease;

 

6



--------------------------------------------------------------------------------

  c.

Subtenant shall default in the due keeping, observing or performance of any
covenant, term, provision or condition of this Sublease not described above on
the part of Subtenant to be kept, observed or performed, and if such default
shall continue and shall not be remedied by Subtenant within twenty (20) days
after Sublandlord shall have given to Subtenant a written notice specifying the
same; provided that if the nature of such default is such that the same cannot
reasonably be cured within such twenty (20) day period and if such default does
not create a default under the Prime Lease, Subtenant shall not be deemed to be
in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default, but in no event
exceeding a period of time in excess of sixty (60) days after written notice
thereof from Sublandlord;

 

  d.

any event shall occur or any contingency shall arise whereby this Sublease or
the estate hereby granted or the unexpired balance of the term hereof would, by
operation of law or otherwise, devolve or pass to any person, firm, association
or corporation other than Subtenant except as expressly permitted hereunder;

 

  e.

Subtenant shall make an assignment of its property for the benefit of creditors
or shall file a voluntary petition under any bankruptcy or insolvency law, or an
involuntary petition under any bankruptcy or insolvency law shall be filed
against Subtenant and such involuntary petition is not dismissed within sixty
(60) days after the filing thereof;

 

  f.

a petition is filed by or against Subtenant under the reorganization provisions
of the United States Bankruptcy Code or under the provisions of any law of like
import, unless such petition under said reorganization provisions be one filed
against Subtenant which is dismissed within sixty (60) days after its filing;

 

  g.

Subtenant shall file a petition under the arrangement provisions of the United
States Bankruptcy Code or under the provisions of any law of like import; or

 

  h.

a permanent receiver, trustee or liquidator shall be appointed for Subtenant or
of or for the property of Subtenant, and such receiver, trustee or liquidator
shall not have been discharged within sixty (60) days from the date of his or
her appointment.

 

7



--------------------------------------------------------------------------------

If an Event of Default occurs under this Sublease, Subtenant does hereby
authorize and fully empower Sublandlord to use all lawful means available to
cancel and annul this Sublease, and to re-enter and take possession of the
Sublease Premises, and remove all persons and their property therefrom so as to
recover at once full and exclusive possession of all the Sublease Premises,
whether in possession of Subtenant or of third persons, or vacant; or
Sublandlord may at its option at any time after such default or violation of
condition or covenant, re-enter and take possession of the Sublease Premises
without such re-entering working a forfeiture of the rents to be paid and the
covenants to be kept by Subtenant for the full term of this Sublease. The
foregoing shall in no way limit the remedies or rights of Sublandlord and the
parties hereby agree that all of the rights and remedies in favor of Prime
Landlord under the Prime Lease shall inure to the benefit of Sublandlord if an
Event of Default occurs under this Sublease.

10.2.    If Subtenant shall fail to perform any act on its part to be performed
hereunder, Sublandlord may (but shall not be obligated so to do) after giving
written notice to Subtenant (and a reasonable opportunity to cure, provided that
no notice and cure period need to be given for any emergency repairs or action)
perform such act without waiving or releasing Subtenant from any of its
obligations relative thereto. All sums paid or costs incurred by Sublandlord in
so performing such acts under this Section 10.2, together with reasonable
attorneys’ fees and interest thereon at a rate per annum equal to the lesser of
18 percent or the maximum rate permitted by law, from the date each such payment
was made or such cost incurred by Sublandlord, shall be payable by Subtenant to
Sublandlord on demand.

10.3.    No reference to nor exercise of any specific right or remedy by
Sublandlord shall prejudice or preclude Sublandlord from exercising or invoking
any other remedy in respect thereof, whether allowed at law or in equity or
expressly provided for herein. No such remedy shall be exclusive or dependent
upon any other such remedy, but Sublandlord may from time to time exercise any
one or more of such remedies independently or in combination.

11.    Indemnification. Subtenant agrees to indemnify and hold harmless
Sublandlord from any and all claims, liabilities, causes of action or costs
(including attorneys’ fees and costs of suit), however caused, to the extent
they arise out of Subtenant’s use or occupancy of the Sublease Premises or any
breach or default by Subtenant of any of the provisions of this Sublease.
Sublandlord agrees to indemnify and hold harmless Subtenant from any and all
claims, liabilities, causes of action or costs (including attorneys’ fees and
costs of suit), however caused, to the extent they arise out of any breach or
default by Sublandlord of any of the provisions of this Sublease. The foregoing
indemnities shall survive the expiration or earlier termination of this
Sublease. Notwithstanding anything to the contrary contained in this Sublease,
all claims for indemnification and other recoveries by either Subtenant or
Sublandlord shall be limited to direct, proximately caused damages and neither
party shall be liable to the other for any consequential or special damages
arising out of a breach of this Sublease (other than a breach resulting from the
intentional misconduct of the other party). The foregoing shall in no way limit
Subtenant’s liability for any damages (including consequential or special
damages) for which Sublandlord may be liable for under the Prime Lease as a
result of any act, negligence or willful misconduct by Subtenant.

 

8



--------------------------------------------------------------------------------

12.    Release. Subtenant hereby waives and releases any and all claims against
Sublandlord for the interruption or interference in the use of the Sublease
Premises from any cause whatsoever other than the willful acts or gross
negligence of Sublandlord or its officers, employees or agents; provided that if
any such interference or interruption results in an abatement of any rent
payable by Sublandlord under the Prime Lease, Subtenant shall be entitled to a
proportionate abatement of Sublease Rent to the extent and for the duration that
Sublandlord’s rent abates under the Prime Lease. In addition, to the extent that
Subtenant is prevented from using, and does not use, the Sublease Premises or
any portion thereof, as a result of any interruption or interference caused
solely by Sublandlord’s negligence and if such interruption or interference
continues for five consecutive business days after Sublandlord’s receipt of
notice from Subtenant, Subtenant shall be entitled to abate Sublease Rent for
such period of time that Subtenant continues to be prevented from using, and
does not use, the Sublease Premises, or a portion thereof, in the proportion
that the rentable area of the portion of the Sublease Premises that is not used,
bears to the total rentable area of the Sublease Premises.

13.    Insurance and Waiver of Claims.

13.1.    Insurance. Subtenant agrees to purchase and to carry in full force all
insurance required by the Prime Lease to be carried by Sublandlord; provided,
however, that Subtenant’s obligation to carry property damage insurance shall be
limited to the Sublease Premises. Subtenant shall name Sublandlord and Prime
Landlord as additional insureds on all liability insurance policies and as loss
payees on its property damage insurance and shall provide Sublandlord with
reasonable evidence of such insurance.

13.2.    Waiver of Claims. Notwithstanding any other provision in this Sublease
to the contrary, Sublandlord and Subtenant hereby release one another, and
Subtenant releases Prime Landlord, from any and all liability or responsibility
(to the other or anyone claiming through or under them by way of subrogation or
otherwise) for any loss or damage covered by property insurance or coverable by
the insurance required by Section 13.1 hereof, even if such loss or damage shall
have been caused by the fault or negligence of the other party, or anyone for
whom such party may be responsible.

14.    Notices. All notices of any kind required under the provisions of this
Sublease or the Prime Lease shall be mailed, postage prepaid, by certified or
registered mail, return receipt requested or by a nationally recognized
overnight delivery service, addressed as follows:

Sublandlord:

Fair Isaac Corporation

 

9



--------------------------------------------------------------------------------

200 Smith Ranch Road

San Rafael, CA 94903

Attn: Abe Kleinfeld

Subtenant:

Volcano Corporation

2870 Kilgore Road

Rancho Cordova, CA 95670

Attn: John Dahldorf, Chief Financial Officer

Either party may, by such notice, designate a new or other address to which
notice may be mailed. Any notice given hereunder shall be deemed received. Upon
receipt of any notice from Prime Landlord relating to the Sublease Premises,
Sublandlord shall promptly deliver a copy of such notice to Subtenant in
accordance with the terms and conditions of this Section 14.

15.    Miscellaneous Provisions.

15.1.    This Sublease shall be construed under the laws of California.

15.2.    Each provision herein shall be deemed separate and distinct from all
other provisions, and if any one of them shall be declared illegal or
unenforceable, the same shall not affect the legality or enforceability of the
other terms, conditions, and provisions hereof, which shall remain in full force
and effect.

15.3.    This Sublease shall extend, apply to and firmly bind the heirs,
executors, administrators, successors and assigns of the respective parties
hereto as fully as the respective parties are themselves bound, but this
provision shall not authorize the assignment of this Sublease or sublease of the
Sublease Premises contrary to the provisions herein contained. Subtenant
represents and warrants that it has the full right, power and authority to enter
into this Sublease

15.4.    The term of this Sublease and Subtenant’s right to possession of the
Sublease Premises shall terminate upon the termination of the Prime Lease for
any reason.

15.5.    Subtenant and Sublandlord each represents and warrants that it has
dealt with no broker, agent or other person in connection with this Sublease
other than Jones Lang LaSalle (“Sublandlord’s Broker”) and Irving Hughes
(“Subtenant’s Broker”). Sublandlord agrees to pay Sublandlord’s Broker and
Subtenant’s Broker a commission in accordance with Sublandlord’s written listing
agreement. Subtenant and Sublandlord each hereby indemnifies and holds harmless
the other from and against any claims by any other broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with the indemnifying party with regard to this Sublease. The provisions of this
Section shall survive the expiration or termination of this Sublease.

 

10



--------------------------------------------------------------------------------

15.6.    This Sublease may be executed in counterparts, which upon execution by
all parties shall constitute one integrated agreement.

IN WITNESS THEREOF, the parties hereto have hereunto set their hands as of the
date hereinbefore first written.

 

SUBLANDLORD FAIR ISAAC CORPORATION

 

By

 

 

  /s/  Abe Kleinfeld

    Its

    Director of Real Estate

 

 

 

 

SUBTENANT

VOLCANO CORPORATION

 

By

 

 

  /s/  John Dahldorf

    Its

    CFO

 

11



--------------------------------------------------------------------------------

EXHIBIT A

PRIME LEASE*

 

*

Omitted. Per Regulation S-K, Item 601(b)(2), the Registrant hereby agrees to
furnish supplementally a copy of any omitted exhibit or schedule to the
Commission upon request.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF PERSONAL PROPERTY*

 

*

Omitted. Per Regulation S-K, Item 601(b)(2), the Registrant hereby agrees to
furnish supplementally a copy of any omitted exhibit or schedule to the
Commission upon request.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

DEPICTION OF COMMON AREAS*

 

*

Omitted. Per Regulation S-K, Item 601(b)(2), the Registrant hereby agrees to
furnish supplementally a copy of any omitted exhibit or schedule to the
Commission upon request.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FLOOR PLAN OF SUBLEASE PREMISES

1st Floor Sublease Premises*

 

*

Omitted. Per Regulation S-K, Item 601(b)(2), the Registrant hereby agrees to
furnish supplementally a copy of any omitted exhibit or schedule to the
Commission upon request.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

2nd Floor Sublease Premises*

 

*

Omitted. Per Regulation S-K, Item 601(b)(2), the Registrant hereby agrees to
furnish supplementally a copy of any omitted exhibit or schedule to the
Commission upon request.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LANDLORD CONSENT*

 

*

Omitted. Per Regulation S-K, Item 601(b)(2), the Registrant hereby agrees to
furnish supplementally a copy of any omitted exhibit or schedule to the
Commission upon request.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FLOOR PLAN OF THE EXCLUDED SUBLEASE PREMISES*

 

*

Omitted. Per Regulation S-K, Item 601(b)(2), the Registrant hereby agrees to
furnish supplementally a copy of any omitted exhibit or schedule to the
Commission upon request.

 

F-1